Hughes, J. (after stating the facts). The plaintiff got what he sought to obtain by his suit, i. e. the proceeds of the sale of the goods. If the judgment of the justice of the peace was void, the appellees have not alleged or shown that they were without full, complete and adequate remedy at law. “ Equity will not enjoin a judgment merely because it is void. The plaintiff must show in his bill for injunction that he has no adequate remedy at law, either by appeal from the judgment or by certiorari, or by application to the court which rendered it, or in any other legal maimer.” Wingfield v. McLure, 48 Ark. 510 ; Shaul v. Duprey, 48 ib. 331. The judgment is affirmed, save that part of it which declares the judgment of the justice of the peace void, and makes the injunction perpetual; but as to those particulars it is reversed and remanded, without prejudice to any right of the appellees to take such further steps as they may think proper.